DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nath (US 4,507,181) in view of Kessler (High-Efficiency Back-Junction Silicon Solar Cell With An In-Line Evaporated Aluminum Front Grid) in view of Fisher (US 2013/0014812 A1) in view of Moustafa (Electrodeposition of aluminum in different air and water stable ionic liquids) in view of Lopatin (US 2008/0128268 A1) in view of Hoshi (US 2009/0301886 A1).
Regarding claims 1-3, Nath discloses a method for electroplating aluminum onto silicon for forming a solar cell (see Abstract and Fig. 3), comprising:
	depositing aluminum onto a first side of the silicon substrate having n-type silicon (see Fig. 3, layer 36, n-type silicon, and claim 4, electroplated metal can include aluminum).
	Kessler that Al contacts can be formed on the n-type and the p-type layers of a silicon solar cell (see Fig. 4, and section Solar Processing and Design).

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
	However, Nath does not disclose all of the details of forming the aluminum plating layer.
	Fisher discloses a method of electroplating aluminum onto silicon ([0034], Fig. 4 18 and 10A):
	prebaking an ionic liquid comprising aluminum chloride ([0039][0042][0044]) and an organic halide (RX, 1-ethyl-3-methylimadozoline [0042]), pre-baking a liquid (liquid is kept in a bath for an amount of time) between 100 to 200 degrees Celsius ([0046]);
	cleaning a silicon substrate with hydrogen fluoride [0034];
	depositing aluminum on a first side of a silicon substrate ([0052]) via a galvanostatic electroplating process ([0047] can be a single waveform and therefore is galvanostatic) incorporating the ionic liquid; and
	cleaning the silicon substrate with alcohol and deionized water ([0052]).
	It would have been obvious to modify the method of plating the aluminum contact layer of modified Nath by using the method as disclosed above by Fisher because one of ordinary skill would have been able to carry out such a procedure to form an aluminum contact, and the results would have been reasonably predictable.

	Moustafa discloses that to drive out moisture from ionic liquids the bath should be heated for a period of time but care should be taken with time and temperature so as not decompose the ionic liquid (last paragraph pg. 6 first paragraph pg. 7).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the time and temperature that the ionic liquid is heated to before deposition of modified Nath to be within the ranges claimed because as disclosed by Moustafa this will drive out water and also avoid decomposition of the ionic liquid.
	However, modified Nath does not disclose that the molar ratio of AlCl3: organic halide (ionic liquid) is 3:2. 
	Fisher discloses the ionic liquid is present in the electroplating bath in an amount from 5 g/L to 5000 g/L ([0043]) and the aluminum salts are included in the electroplating bath such that aluminum ions range in concentrations from 0.01 g/L to 200 g/L.
	The amount of aluminum salts in the electrodeposition bath will affect the cost and the time of required for deposition of the metal electrode. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the molar ratio of AlCl3: organic halide in modified Nath to be within the claimed range because as disclosed by Fisher the amounts can be varied and furthermore one would one to optimize and cost, quality of aluminum film deposited and also the time of processing.
	In addition, Fisher discloses plating temperatures can be altered depending on the metal to be plated ([0046]).

Lopatin discloses that the temperature of deposition of the metal effects both the deposition rate of the metal, the evaporation rate and also precipitate formation in the bath which can degrade film quality ([0078]).
Moustafa discloses electrodeposition of aluminum on a glassy carbon substrate at 150oC (pgs. 64-65) and on Au substrates at temperatures of 50, 100 and 150oC (pg. 62) and further discloses that the size of the crystallites within the aluminum film are dependent on the deposition temperature (pg. 66).
Hoshi discloses that aluminum plating baths can be kept at a temperature of 60 °C to 140°C during deposition [0021] and the hardness can be controlled by adjusting the temperature which also effects impurity concentration and crystalline growth ([0075][0076]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deposition temperature of modified Nath to be within the overlapping portions of the range claimed and that the range disclosed by Hoshi because it will allow for an optimal deposition rate while maintaining film quality since as disclosed by Lopatin, Moustafa and Hoshi one would want to optimize the temperature of deposition because it effects film quality.
	“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	However, modified Nath does not disclose the annealing temperature of the electroplated Al contact on the n-type layer.
	Lopatin discloses a patterned aluminum electrode (See 325 and 322) can be formed on a silicon solar cell (see Fig. 3A-3F [0055]-[0066], [0053]-electroplated portions of can contain Aluminum) and can be electroplated ([0060]).
	Lopatin discloses that an annealing process is performed on the contact at a suitable temperature to produce a low resistance contact ([0010]).
	Lopatin discloses that interconnects formed this way have low resistance and high reliability ([0053]) and that the electrode is fired at a temperature between 200-450°C ([0109]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aluminum contacts of modified Nath by using the annealing method as described by Lopatin because it electrodes aluminum electrodes annealed this way have low resistance and high reliability.
	Regarding claim 4, modified Nath discloses all of the claim limitations as set forth above.
	In addition, Nath discloses a 2-electrode cell (see Fig. 3, 48 and 34).
Regarding claims 5 and 6, modified Nath discloses all of the claim limitations as set forth above.
	In addition, Nath discloses that the silicon substrate is the cathode (counter electrode) and a second electrode (working electrode).
	Moustafa discloses that a three electrode deposition bath can be used with the substrate to be deposited on which functions as a counter electrode and two aluminum wires which function as a working electrode and a reference electrode (see Fig. 3.3 pg. 40, section 3.5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electroplating deposition method of modified Nath by using the method as disclosed by Moustafa because it is alternate electroplating method of aluminum and one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
Response to Arguments
Applicant argues Moustafa does not disclose plating a silicon substrate at a temperature between 111°C to 150°C.
Examiner notes that Moustafa does plate a substrate at a temperatures which fall within that range and furthermore Moustafa discloses that the temperature effects crystalline grain growth within the film. Hoshi discloses an overlapping range with that claimed and discloses plating aluminum on a generic base material. Therefore, there is a teaching/motivation to use a temperature within the claimed range to plate an aluminum film on a silicon substrate, namely, to optimize film quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726